Opinion issued April 27,
2012

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-11-00768-CV
———————————
In
re STATE FARM LlOYDS, Relator

 

 
Original Proceeding on
Petition for Writ of Mandamus

 

 
 
MEMORANDUM OPINION
          On September 12, 2011, relator, State
Farm Lloyds, filed a petition for writ of mandamus in this Court.*  See Tex. Gov’t Code Ann.
§ 22.221 (Vernon 2004); see also Tex. R. App. P. 52.1.  Relator also filed a motion for temporary stay,
which was granted.  See Tex. R. App. P. 52.10.  
          On
November 23, 2001, the parties filed a joint motion to abate the original
proceeding on the ground that the parties were in the process of settling the
underlying case.  The motion was granted,
and the original proceeding was abated.  
          Relator
has now filed an unopposed motion to reinstate the original proceeding and dismiss
the petition for writ of mandamus because the underlying case has been settled.
 The motion is granted.  
          Accordingly,
the original proceeding is reinstated, the temporary stay is lifted, and the petition
for writ of mandamus is dismissed.  
PER CURIAM
Panel consists of Chief Justice
Radack and Justices Jennings and Higley.




*         This original proceeding arises out of Mark
Jordan and Monica Jordan v. State Farm Lloyds, No. 10CV0633 in the 212th District Court of Galveston County, Texas,
the Hon. Susan Criss, presiding.